In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1511 
MITCH ROONI, 
                                                   Plaintiff‐Appellant, 

                                   v. 

BRADLEY BISER, 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
                    Western District of Wisconsin. 
            No. 11‐cv‐827‐bbc — Barbara B. Crabb, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 20, 2013 — DECIDED FEBRUARY 4, 2014 
                  ____________________ 

   Before WOOD, Chief Judge, and  BAUER and FLAUM, Circuit 
Judges. 
     WOOD,  Chief  Judge.  Deer  hunting  is  serious  business  in 
the  state  of  Wisconsin.  Although  the  hunters  and  the  state 
game  wardens  may  coexist  peacefully  most  of  the  time,  in 
this  case  they  did  not.  A  dispute  erupted  between  Mitch 
Rooni,  a  hunter,  and  Bradley  Biser,  a  warden  employed  by 
the Wisconsin Department of Natural Resources (DNR), and 
it  has  now  wended  its  way  into  federal  court. According  to 
2                                                       No. 13‐1511 

Rooni,  on  November  19,  2005,  Biser  arrested  him  without 
probable  cause  and  used  excessive  force  against  him  both 
before and after the arrest. Asserting that his civil rights had 
been violated by these actions, Rooni brought suit under 42 
U.S.C.  §  1983  against  Biser;  Biser  responded  with  a  motion 
for summary judgment in his favor on all counts. The district 
court granted the motion with one exception, for the charge 
that Rooni used excessive force before the arrest. The parties 
then  jointly  filed  a  motion  to  dismiss  the  pre‐arrest  exces‐
sive‐force  claim  with  prejudice.  The  district  court  agreed  to 
do so and entered a final judgment in Biser’s favor.  
     Rooni contends on appeal that the district court erred by 
granting  summary  judgment  on  the  unlawful‐arrest  claim 
and the claim of excessive force after the arrest in connection 
with  his  handcuffing.  He  also  argues  that  the  court  was 
mistaken to conclude that Biser was entitled in any event to 
qualified  immunity.  We  conclude  that  the  district  court 
correctly granted summary judgment in Biser’s favor on the 
handcuffing  claim;  at  a  minimum,  Biser  is  entitled  to 
qualified  immunity  on  this  part  of  the  case.  Rooni’s  arrest 
claim,  however,  is  another  matter.  Taking  his  reasonable 
allegations  as  true,  as  we  must,  we  conclude  that  neither 
probable  cause  nor  “arguable”  probable  cause  supported 
Rooni’s arrest. This means that a trier of fact could conclude 
(if  it  accepted  Rooni’s  evidence)  that  Biser  violated  Rooni’s 
clearly  established  constitutional  rights  in  so  arresting  him. 
We  thus  affirm  in  part  and  remand  in  part  to  the  district 
court for further proceedings on the wrongful‐arrest claim. 
      
      
No. 13‐1511                                                           3 

                                   I 
    The account of the facts that follows accepts Rooni’s ver‐
sion  for  present  purposes,  without  of  course  vouching  for 
anything. On November 19, 2005, Rooni, accompanied by his 
son, Peter Rooni, and a friend, Brad Weerts, went deer hunt‐
ing  in  northern  Wisconsin.  Their  trip  was  successful:  they 
left with two bucks and a doe loaded onto a trailer attached 
to Weerts’s truck.  
    The  trouble  began  when  the  group  stopped  to  register 
the  deer  at  a  DNR  post  located  at  a  gas  station  in  Brule, 
Wisconsin.  Christopher  Sand  and  Kevin  Feind,  two  DNR 
employees,  met  and  congratulated  Rooni  on  his  hunt;  Sand 
tagged  and  aged  the  deer.  Rooni  then  went  into  the  gas 
station to buy another tag, which he needed so that the party 
could  continue  hunting.  While  Rooni  was  there,  Biser 
arrived  at  the  station,  walked  inside,  and  asked  Rooni  how 
many  deer  he  had  downed.  Rooni,  evidently  not  a  fan  of 
Biser  or  perhaps  game  wardens  generally,  did  not  respond. 
Biser  then  proclaimed,  loudly  enough  for  everybody  in  the 
station  to  hear,  that  Rooni  did  not  like  the  DNR.  Rooni 
responded  in  kind,  saying  something  like  “no,  just  people 
like  you.”  Biser  made  further  comments  but  Rooni  tried  to 
ignore them.  
    Biser eventually left the gas station, hotdog in hand, and 
approached  Sand,  who  was  registering  the  deer  in  Weerts’s 
trailer.  Biser  leaned  up  against  the  trailer  while  speaking  to 
Sand.  Rooni  then  came  out  of  the  gas  station  and  ap‐
proached  Biser,  who  was  still  leaning  against  the  trailer. 
Rooni stood five or six feet away from Sand and waited, be‐
lieving  that  Biser  was  going  to  question  him,  but  Biser  did 
not  turn  to  look  at  Rooni  or  say  anything.  At  that  point, 
4                                                        No. 13‐1511 

Rooni attempted to walk around Biser. He had to pass very 
closely,  because  there  was  slush  on  the  ground  with  a  few 
trails  beaten  down  by  pedestrians.  Biser  was  leaning  right 
next to one of those trails. As Rooni walked by, Biser extend‐
ed  his  leg  to  block  Rooni’s  way.  Rooni  stopped,  took  a  few 
steps closer, and looked at Biser, who remained silent. Rooni 
then said, “Brad, get off the trailer and let me get through,” 
and  “brushed”  between  Biser  and  the  trailer.  As  Rooni 
brushed past Biser on the trail, Biser moved back and spit a 
piece  of  hotdog  at  Rooni.  (Biser  strongly  disputes  this  ac‐
count, but this is not the time and we are not the ones who 
can  say  what  “really”  happened.)  Biser  accuses  Rooni  of 
pushing him, but Rooni denies doing so. 
    As the back‐and‐forth escalated, Biser grabbed Rooni. Af‐
ter  telling  Biser  to  get  his  hands  off  of  him,  Rooni  pushed 
down, with his palms facing himself, in an attempt to detach 
Biser’s  hands  from  his  person.  In  response,  Biser  put  his 
hands back on Rooni and grabbed Rooni’s stomach through 
his shirt. Rooni again attempted to push Biser’s hands away. 
Biser pushed Rooni against the trailer and started hitting his 
hands  and  arms. As  he  was  hitting  Rooni,  Biser  repeatedly 
told  Rooni  not  to  grab  him,  though  it  was  Biser  who  had 
been hitting Rooni. At this point, Rooni’s son came over, and 
Rooni  told  him  to  call  the  police.  In  response,  Biser  told 
Rooni he was under arrest. While in the process of handcuff‐
ing Rooni, Biser grabbed Rooni by the back of the neck and 
jerked him back, almost pulling Rooni over. Biser then hand‐
cuffed Rooni with double‐locked handcuffs (a type that can‐
not  be  tightened  or  loosened).  Biser  moved  Rooni  to  his 
truck,  at  which  point  Rooni  complained  that  the  handcuffs 
were too tight. Biser responded by telling him to “shut up.” 
Soon Deputy Sheriff Alan Peterson arrived, and Rooni again 
No. 13‐1511                                                            5 

said that the handcuffs were on too tight and hurt; he added 
that  Biser  had  purposefully  twisted  the  handcuffs  so  that 
they would hurt him. Although Peterson did not believe that 
the  handcuffs  were  too  tight,  he  offered  to  place  Rooni  in 
shackles so that he could be handcuffed in the front instead 
of  from  behind.  Rooni  agreed,  and  when  Peterson  changed 
the  handcuffs,  Rooni  pointed  out  the  red  marks  on  his 
wrists.  Peterson  transported  Rooni  to  the  Douglas  County 
jail, telling him that he had been arrested for disorderly con‐
duct  and  obstructing  an  officer.  While  in  the  jail,  Rooni  did 
not seek  medical attention.  He  did,  however, observe blood 
and blister‐type discoloration under his skin, his hands were 
numb  and  painful,  and  his  fingers  were  swollen  for  a  few 
days.  
   Rooni  was  charged  with  disorderly  conduct,  but  the 
charges were dismissed. In April 2006, Rooni was diagnosed 
with carpal tunnel syndrome.  
                                   II 
     Because  this  case  reaches  us  from  a  grant  of  summary 
judgment, we review the district court’s decision de novo, tak‐
ing  all  facts  and  reasonable  inferences  in  favor  of  the  non‐
moving  party.  Marion  v.  City  of  Corydon,  Ind.,  559  F.3d  700, 
704  (7th  Cir.  2009).  As  the  party  with  the  burden  of  proof, 
Rooni had to present evidence that, if believed by the trier of 
fact,  would  support  a  finding  that  his  constitutional  rights 
were  violated.  See  Sow  v.  Fortville  Police  Depʹt,  636  F.3d  293, 
300 (7th Cir. 2011) (citing McAllister v. Price, 615 F.3d 877, 881 
(7th Cir. 2010)). One acceptable type of evidence is the plain‐
tiff’s  own  affidavit,  as  long  as  it  otherwise  contains  infor‐
mation that would be admissible if he were testifying direct‐
ly. There is nothing suspect about the fact that such affidavits 
6                                                           No. 13‐1511 

are  normally  “self‐serving.”  See  Hill  v.  Tangherlini,  724  F.3d 
965,  967  &  n.1  (7th  Cir.  2013);  Payne  v.  Pauley,  337  F.3d  767, 
773 (7th Cir. 2003).  
     A. Unlawful Arrest Claim 
    Probable  cause  is  an  absolute  defense  to  a  claim  of 
wrongful  arrest  under  section  1983.  Chelios  v.  Heavener,  520 
F.3d  678,  685  (7th  Cir.  2008).  A  police  officer  has  probable 
cause to arrest if, at the time of the arrest, the facts and cir‐
cumstances  within  the  officer’s  knowledge  are  sufficient  to 
permit  a  prudent  person  to  believe  that  the  suspect  had 
committed, is committing, or is about to commit an offense. 
See id. at 686; Wagner v. Washington County, 493 F.3d 833, 836 
(7th Cir. 2007) (per curiam) (citing Michigan v. DeFillippo, 443 
U.S. 31, 37 (1979)). “The probable cause determination must 
be made by a jury ‘if there is room for a difference of opinion 
concerning the facts or the reasonable inferences to be drawn 
from them.’” Chelios, 520 F.3d at 686 (citing Maxwell v. City of 
Indianapolis, 998 F.2d 431, 434 (7th Cir. 1993).  
    Because the district court jumped directly to the qualified 
immunity inquiry, it assumed (as it was permitted to do un‐
der Pearson v. Callahan, 555 U.S. 223, 236 (2009)) that Rooni’s 
actions  did  not  give  Biser  probable  cause  to  arrest  him  for 
disorderly  conduct.  We  find  it  useful,  however,  to  take  a 
closer look at that question as we move through the immuni‐
ty inquiry. 
   The  district  court  found  that  even  though  it  was 
“undisputed  that  plaintiff  gave  defendant  a  sudden  verbal 
command  ‘in  a  loud  voice,’”  probable  cause  for  the  arrest 
would clearly have been lacking if Rooni had done no more 
than shout at Biser. But, the district court thought, there was 
No. 13‐1511                                                           7 

more: after the shout Rooni “brushed” against Biser. Yet the 
court  acknowledged  that  it  “might  be  obvious  that 
disorderly  conduct  requires  more  than  accidental  physical 
contact with an officer.” Here, as the district court saw it, the 
combination  of  the  accidental  physical  contact  and  the 
confrontational  and  loud  statements  made  it  “more 
reasonable” to interpret plaintiff’s actions as threatening and 
disruptive.  Coupled  with  Rooni’s  act  of  pushing  Biser’s 
hands away from him, the court thought that this amounted 
to at least arguable probable cause for the arrest. In order to 
evaluate  this  conclusion,  we  take  a  closer  look  at  each  of 
these ingredients and then at the way they blended together. 
    1. Rooni’s Verbal Comment 
    There  is  a  fundamental  problem  with  the  district  court’s 
reliance  on  Rooni’s  alleged  sudden  and  loud  statement: 
Rooni  denies  that  he  yelled  or  spoke  in  a  confrontational 
way,  and  a  trier  of  fact  would  be  entitled  to  believe  Rooni’s 
account.  “We  have  warned  before  of  falling  for  the  trap  of 
weighing  conflicting  evidence  during  a  summary  judgment 
proceeding.”  Payne,  337  F.3d  at  771.  Rooni’s  proposed  find‐
ing of fact described the encounter this way: “When defend‐
ant  Biser  said  nothing  to  Mitch  Rooni,  Mitch  Rooni  said  to 
defendant  Biser:  ‘Brad,  get  off  the  trailer  and  let  me  get 
through.’” Plaintiff’s Proposed Finding of Fact at ¶ 22, Rooni 
v. Biser, No. 11‐cv‐827‐bbc (W.D. Wis. October 15, 2012). The 
word “said” gives no information about tone of voice or dec‐
ibel level. If, as Rooni contends, his comment was not deliv‐
ered  in  a  confrontational  way,  then  nothing  about  the  com‐
ment would support a finding of probable cause to arrest. 
     
8                                                           No. 13‐1511 

     2. Brushing  
    While  both  sides  report  that  there  was  physical  contact 
between  Rooni  and  Biser  as  Rooni  attempted  to  pass  Biser 
using the trail through the slush, Biser says that it was signif‐
icant  and  Rooni  depicts  it  as  glancing.  An  unintentional 
touching alone does not give rise to probable cause for a dis‐
orderly  conduct  arrest.  Wisconsin’s  disorderly  conduct  stat‐
ute provides that “whoever, in a public or private place, en‐
gages  in  violent,  abusive,  indecent,  profane,  boisterous,  un‐
reasonably  loud  or  otherwise  disorderly  conduct  under  cir‐
cumstances in which the conduct tends to cause or provoke 
a disturbance is guilty of a Class B misdemeanor.” Wis. Stat. 
§ 947.01. The Supreme Court of Wisconsin has noted that the 
statute contains two elements: “(1) conduct of the type enu‐
merated in the statute or similar thereto, and (2) the conduct 
must  be  engaged  in  under  circumstances  which  tended  to 
cause or provoke a disturbance.” In re A.S., 626 N.W.2d 712, 
716 (Wis. 2001). Simply brushing by another person – an act 
which we understand as involving only de minimis contact – 
cannot  be characterized  as  the  type  of  conduct  described  in 
Wisconsin’s  statute. A  similar  analysis  applies  to  the  charge 
of  obstructing  an  officer  in  violation  of  Wis.  Stat.  §  946.41, 
which  broadly  prohibits  “knowingly  resist[ing]  or  ob‐
struct[ing] an officer while such officer is doing any act in an 
official  capacity  and  with  lawful  authority.”  Id.  §  946.41(1). 
The  obstruction  must,  at  a  minimum,  be  “knowing,”  and 
there is nothing in the accidental brush that Rooni describes 
that  could  meet  this  criterion.  Cf.  State  v.  Ferguson,  767 
N.W.2d 187, 199 (Wis. 2009) (describing conduct covered by 
the  statute);  see  also  Gonzalez  v.  City  of  Elgin,  578  F.3d  526, 
538  (7th  Cir.  2009)  (Illinois  law).  That  is  enough  to  defeat 
No. 13‐1511                                                          9 

summary  judgment  on  Rooni’s  arrest  claim,  since  we  must 
take the facts in the light most favorable to him.   
   3. Attempting to Remove Biser’s Hands  
    The  district  court  also  thought  it  significant  that  Rooni 
tried  to  free  himself  from  Biser  by  pushing  Biser  away.  But 
here  again,  the  overall  picture  shifts,  depending  on  whose 
version of the facts is credited. Rooni alleged that Biser first 
spit a piece of hotdog directly at him and then proceeded to 
grab and hit him. Rooni tried to push Biser away after Biser 
grabbed him. At that point, Rooni told his son to call the po‐
lice,  and  Biser  announced  that  Rooni  was  under  arrest.  If  a 
jury  believes  Rooni’s  account,  then  it  would  find  that  all 
Rooni  tried  to  do  was  to  disengage  from  Biser’s  assault. As 
we  have  noted  in  the  past,  “police  officers  do  not  have  the 
right  to  shove,  push,  or  otherwise  assault  innocent  citizens 
without any provocation whatsoever.” Payne, 337 F.3d at 780 
(quoting Clash v. Beatty, 77 F.3d 1045, 1048 (7th Cir. 1996)).  
   Since  we  have  concluded  that  neither  the  alleged  verbal 
comment, nor the brush‐by, nor the effort to disengage from 
Biser’s  grasp  was  sufficient  to  support  probable  cause  for 
Rooni’s arrest – as always, taking the facts in the light most 
favorable  to  Rooni  –  we  also  find  that  taken  together  these 
three  elements  are  not  enough  to  support  summary  judg‐
ment in Biser’s favor on the claim of unlawful arrest. 
   4. Qualified Immunity 
     This leaves the question whether Biser is entitled to qual‐
ified  immunity  on  this  part  of  the  case.  “To  determine 
whether a defendant is entitled to qualified immunity, courts 
must address two issues: (1) whether the defendant violated 
the plaintiffʹs constitutional rights and (2) whether the right 
10                                                           No. 13‐1511 

at  issue  was  clearly  established  at  the  time  of  the  viola‐
tion.”Stainback v. Dixon, 569 F.3d 767, 770 (7th Cir. 2009) (cit‐
ing Phelan  v.  Vill. of  Lyons, 521 F.3d 484, 487 (7th Cir. 2008)). 
When the facts of this case are taken in the light most favor‐
able to him, Rooni has shown that Biser violated his consti‐
tutional  rights  by  arresting  him  without  probable  cause. 
Moreover, under his version of the facts, Rooni never raised 
his  voice  and  was  merely  attempting  to  pass  Biser  on  the 
trail  surrounded  by  slush  when  Biser  spit  hotdog  on  him 
and  then  grabbed and  began  hitting  his  upper  body. Before 
Biser ever told Rooni he was under arrest, Rooni attempted 
to  defend  himself  against  this  battery  by  trying  to  push  his 
hands down his own body, in the hopes of removing Biser’s 
hands. As Rooni describes it, he never conducted himself in 
a  disorderly  manner.  Under  these  circumstances,  Biser 
should have been on notice that Rooni had a right to be free 
from  arrest.  See,  e.g.,  Pourghoraishi  v.  Flying  J,  Inc.,  449  F.3d 
751,  762  (7th  Cir.  2006)  (an  officer  did  not  have  probable 
cause to arrest where the individual “did not raise his voice, 
use profanity, make unreasonable noise, or otherwise engage 
in  any  behaviors  prohibited  by  the  disorderly  conduct  stat‐
ute”). We conclude that Biser is not entitled to qualified im‐
munity on this claim. 
      B. Handcuffing  
      1. Excessive Force 
    Rooni also alleges that his constitutional rights were vio‐
lated because Biser used excessive force when he handcuffed 
Rooni.  A  person  has  the  right  to  be  free  from  an  officer’s 
knowing use of handcuffs in a way that would inflict unnec‐
essary pain or injury, if that person presents little or no risk 
of flight or threat of injury. See Payne, 337 F.3d at 778, Stain‐
No. 13‐1511                                                          11 

back, 569 F.3d at 772.  The question,  however, is  whether  the 
officer knows that he is inflicting such pain. An officer can‐
not  be  expected  to  respond  to  an  injury  about  which  he  is 
unaware.  Nonetheless,  knowledge  may  be  inferred  “from 
the nature of the act itself.” Stainback, 569 F.3d at 772. 
     We have seen a number of cases in which arrestees have 
made similar complaints about handcuffing. See, e.g., Sow v. 
Fortville  Police  Dept.,  636  F.3d  293  (7th  Cir.  2011)  (dismissed 
where  plaintiff  complained  once  but  presented  no  evidence 
that he elaborated on the pain to the defendant); Tibbs v. City 
of  Chicago,  469  F.3d  661  (7th  Cir.  2006)  (dismissed  excessive 
force  claim  where  plaintiff  complained  the  handcuffs  were 
on too tight but did not indicate the degree of pain). Giving 
Rooni the  benefit  of the doubt, it is  possible (though  we  do 
not  hold  this  definitively)  that  the  Fourth  Amendment  re‐
quired Biser to take Rooni’s complaints more seriously.   
    2. Qualified Immunity 
    Once  again,  this  brings  us  to  the  question  of  qualified 
immunity,  and  in  particular,  to  the  issue  whether  Rooni’s 
right  to  be  free  of  the  degree  of  force  Biser  used  after  the 
handcuffs  were  applied  was  clearly  established.  Qualified 
immunity  gives  government  officials  “the  benefit  of  legal 
doubts.”  Elliott  v.  Thomas,  937  F.2d  338,  341  (7th  Cir.  1991). 
Our decisions in Tibbs and Sow,  supra, both found in the of‐
ficer’s favor on similar allegations. It is difficult in borderline 
cases to say that a right to be free from a particular degree of 
force was “clearly established.” Here, we conclude that there 
was nothing that would have alerted Biser to the fact that a 
constitutional violation was looming. We therefore conclude 
that  Biser  was  entitled  to  qualified  immunity  on  Rooni’s 
complaint  of  excessive  force  in  connection  with  the  hand‐
12                                                        No. 13‐1511 

cuffing,  and  thus  that  summary  judgment  in  Biser’s  favor 
was proper on this part of the case.  
                                  III 
    In closing, we cannot resist commenting that it strikes us 
as unfortunate that the kind of dust‐up that gave rise to this 
case  can  wind  up  in  federal  court.  Nevertheless,  as  the  Su‐
preme  Court  reminds  us,  we  have  an  “unflagging  duty”  to 
hear  cases  that  fall  within  our  jurisdiction,  and  the  broad 
principles  that  underlie  the  right  of  citizens  to  be  free  from 
unlawful arrests and the use of excessive force by public of‐
ficers  are  far  from  trivial.  We  thus  AFFIRM  the  judgment  of 
the  district  court  on  the  handcuffing  and  REVERSE  and 
REMAND  the  unlawful‐arrest  decision  for  further  proceed‐
ings consistent with this opinion.